UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 of 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported)January 9, 2015 BULK STORAGE SOFTWARE, INC. Exact name of Registrant as Specified in its Charter Colorado 333-168328 26-1244643 (State or Other Jurisdiction (Commission File (IRS Employer Identification of Incorporation) Number ) Number) 10790 Glengate Loop Highlands Ranch, Colorado (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code:(303)-862-6857 Not Applicable Former name or former address, if changed since last report. Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01 Changes in Registrant’s Certifying Accountant. Effective January 9, 2015, Hartley Moore Accountancy Corporation was dismissed as the Company’s independent registered public accounting firm. The decision was approved on January 9, 2015 by the Board of Directors of Bulk Storage Software, Inc. During the Registrant’s last two fiscal years ended September 30, 2014 and September 30, 2013, and the subsequent period through dismissal on January 9, 2015, there were (i) no disagreements with Hartley Moore Accountancy Corporation on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, and (ii) no “reportable events” as that term is defined in Item 304(a)(1)(v) of Regulation S-K. The report of Hartley Moore Accountancy Corporation regarding the Company’s financial statements for the fiscal year ended September 30, 2013 did not contain any adverse opinion or disclaimer of opinion and was not qualified or modified as to uncertainty, audit scope or accounting principles, except that the audit report of Hartley Moore Accountancy Corporation on the Company’s financial statements for the fiscal year ended September 30, 2013 contained an explanatory paragraph which noted that there was substantial doubt about the Company’s ability to continue as a going concern.Hartley Moore Accountancy Corporation did not report on the annual financial statements for the fiscal year ended December 31, 2014. The Registrant provided Hartley Moore Accountancy Corporation with a copy of the disclosures made in this Current Report on Form 8-K on January 12, 2015, and requested that Hartley Moore Accountancy Corporation furnish it with a letter addressed to the Securities and Exchange Commission stating whether or not it agrees with the Registrant’s statements herein and, if not, stating the respects in which it does not agree. A copy of the letter to be furnished by Hartley Moore Accountancy Corporation is attached as Exhibit 16. On January 12, 2015 the Registrant engaged Anton & Chia, LLP as the Registrant’s new independent registered public accounting firm. The appointment of Anton & Chia, LLP was approved by the Board of Directors of Bulk Storage Software, Inc.Anton & Chia, LLP did not prepare or provide any financial reports for any periods prior to the date of engagement, nor did it prepare or provide any financial reports prior to the year ended September 30, 2014.Neither the Company, nor any person on behalf of the Company, consulted with Anton & Chia, LLP during the Company’s two most recent fiscal years or the subsequent interim period prior to the engagement of Anton & Chia, LLP and the dismissal of Hartley Moore Accountancy Corporation. 9.01 Exhibits Exhibit NumberDescription 16Letter from Hartley Moore Accountancy Corporation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, hereunto duly authorized. Dated: January 13, 2015 /s/ Geoffrey Gibbs Geoffrey Gibbs President, Secretary, Treasurer and Director Dated: January 13, 2015 /s/ Matthew Milonas Matthew Milonas Chief Operating Officer
